Citation Nr: 0012795	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the St. 
Louis, Missouri Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for bilateral hearing loss.

The RO, in a rating decision dated in September 1998, denied 
the veteran's claim of entitlement to service connection for 
residuals of a tonsillectomy.  The veteran was notified of 
that decision by letter dated in November 1998, but failed to 
appeal.  That decision is final.  38 C.F.R. § 20.302 (1999).  

The Board notes that the case was transferred to the RO 
located in Phoenix, Arizona.  Subsequently, in a rating 
decision dated in September 1998, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral hearing loss disability is not supported by 
competent evidence linking current bilateral hearing loss, 
first documented many years after service, to service, 
including noise exposure. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service records reflect that he had submarine 
service.  The entrance examination report, dated in February 
1943, indicates the ears were normal and hearing was 15/15 in 
each ear.  The separation examination report, dated in March 
1946, shows whispered voice testing was 15/15 in each ear.  
Ear diseases or defects were listed as none.  


The veteran filed his application for VA compensation 
benefits based on bilateral hearing loss in January 1998.  He 
reported that he had had hearing loss since 1943 and had been 
a submarine machinist during service.  The veteran indicated 
that he had been treated for hearing loss in March 1946 while 
aboard the U.S.S. Bumper.  He reported that Rockland State 
Hospital had knowledge of his hearing loss in 1950.  

In association with an authorization for release of 
information, dated in May 1998, the veteran claimed that he 
underwent an entrance examination for nursing school at 
Rockland State Hospital between October 1950 and 1953, which 
was performed by Dr. Thiese and revealed a hearing deficit.  
The veteran indicated that the nursing school was closed and 
that Dr. Thiese may be deceased.  

The veteran underwent VA audiometric testing in June 1998.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
55
65
90
LEFT

20
45
60
90

The average for the right ear was 61 decibels and 54 decibels 
for the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 64 percent in the right ear and 84 percent in the left 
ear.  The summary of test results was normal low frequency 
hearing sloping to severe to profound high frequency 
sensorineural hearing loss, bilaterally.

In a statement received in August 1998, the veteran reported 
that he had been unable to obtain his medical records from 
Rockland State Hospital.  He stated that no other employment 
or medical records were available.


In his Notice of Disagreement, dated in November 1998, the 
veteran reported that he served on diesel submarines and was 
assigned to the engine room where he was constantly exposed 
to high levels of noise, without ear protection.  He stated 
that he had not had a complete audiometric examination at 
entrance or separation from service, arguing that voice 
testing is not generally accepted as a valid evaluation for 
hearing.  He reported that a post-service pre-employment 
examination for the Remington Rand factory disclosed 
bilateral hearing loss.  He also stated that subsequently, in 
1949, a physical examination prior to being admitted to 
nursing school at Rockland State Hospital, revealed a hearing 
loss that a specialist attributed to exposure to loud noise 
and increased pressure and that hearing consultants had 
attributed his type of hearing loss to noise exposure.  The 
veteran reported that the records from Remington Rand and 
Rockland State Hospital were unavailable as the facilities 
had been closed.  He argued that the VA evaluation confirmed 
that he has hearing loss and that his service in the engine 
rooms of two submarines confirms his exposure to excessive 
noise for long periods.   He also stated that his hearing 
loss had interfered with his job as a nurse.  

In association with his substantive appeal, VA Form 9, dated 
in January 1999, the veteran submitted a letter from a 
certified clinical audiologist, dated in February 1998, which 
states that the veteran has a long history of hearing loss 
and a significant history of noise exposure.  The audiologist 
reported that the veteran had been wearing hearing aids for 
many years but that it was becoming more difficult for the 
veteran to hear.  The impression was presbycusis with 
secondary tinnitus and phonemic regression.  The veteran has 
argued that the method of audiometric testing used at service 
entrance and discharge was improper.  He has stated that a 
physical examination for his first post-service job at 
Remington Rand showed hearing loss and that audiometric 
testing performed in 1950 for nursing school also showed 
hearing loss, and that the examiners opined that his hearing 
deficit was due to pressure and noise exposure from engine 
room duty.  The veteran explained that he had not filed a 
claim earlier because he was unaware that he could apply for 
compensation until speaking with a VA representative in 1998.

In a statement dated in February 1999, the veteran reiterated 
his contention that the voice and whispered voice testing is 
not a valid method for evaluating hearing.  The veteran 
indicated that he was assigned to four-hour shifts in the 
engine room of a submarine and was without ear protection.  

Criteria

The United States will pay to any veteran compensation for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The veteran's service medical records reflect no complaints 
or findings of hearing loss and his hearing was normal on 
voice testing at separation.  His contentions regarding that 
form of testing are noted but nothing can be done now to 
determine what more sophisticated testing would have shown 
more than 50 years ago.  Although the veteran reportedly was 
found to have hearing loss shortly after service, the records 
of any testing are not available and there is no basis for 
assuming that any hearing loss at that time met the criteria 
of 38 C.F.R. § 3.385 let alone that it constituted a 
compensable hearing loss under the rating schedule.  See 
38 C.F.R. § 3.307, 3.309.  

The post-service VA audiogram shows hearing loss disability 
in 1998, more than 50 years after service discharge.  That 
report does not address any possible etiology of the 
veteran's hearing loss.  While the private audiologist noted 
that the veteran has a "long" history of hearing loss and a 
significant past history of noise exposure, he did not relate 
the hearing loss to any in-service noise exposure and, in 
fact, did not even mention the veteran's service.  
Importantly, despite acknowledgment of the noise exposure, 
the audiologist's impression was that the veteran had 
presbycusis.  Presbycusis is defined in Webster's Medical 
Desk Dictionary 572 (1986) as a "lessening of hearing 
acuteness resulting from degenerative changes in the ear that 
occur esp[ecially] in old age."  Godfrey v. Brown, 8 Vet. 
App. 113, 120-121 (1995).  
Thus, this evidence does not tend to show that the veteran's 
current hearing disability is related to service.   

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  The existing claims file is absent any competent 
opinion relating the veteran's bilateral hearing loss 
disability to military service.  Although the veteran is 
competent to state that he experienced hearing problems 
during or since service, only hearing tests can show hearing 
loss as defined by Hensley or 38 C.F.R. § 3.385.  The veteran 
has reported that he was a registered nurse, but it is 
neither claimed nor shown that he has training or expertise 
in audiology. 

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  The issue of whether the veteran's current bilateral 
hearing loss  disability is related to active service 
requires competent medical evidence.  There is no medical 
evidence showing hearing loss until many years after service 
and no medical evidence or opinion linking the current 
bilateral hearing disability to service.  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any available 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 126 F.3d 1464 (Fed. Cir. 1997). 


ORDER



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

